IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 69A06-4

                              Filed 25 September 2020

 STATE OF NORTH CAROLINA

              v.
 TERRAINE SANCHEZ BYERS


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 263 N.C. App. 231, 822 S.E.2d 746 (2018), reversing an order

entered on 3 August 2017 by Judge W. Robert Bell in Superior Court, Mecklenburg

County. Heard in the Supreme Court on 19 November 2019.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Wyatt Orsbon, Assistant Appellate
      Defender, for defendant-appellee.


      MORGAN, Justice.

      This matter mandates our consideration of the requirements which a pro se

defendant who seeks postconviction testing of deoxyribonucleic acid (DNA) evidence

derived from biological material must fulfill in order to qualify for appointed counsel

to assist such a defendant in an effort to obtain this type of scientific evaluation as

provided in section 15A-269 of the General Statutes of North Carolina. While this

Court has previously addressed the burden that a defendant must satisfy in order to

obtain DNA testing after being found guilty of criminal activity, this case presents to
                                  STATE V. BYERS

                                 Opinion of the Court



us an issue of first impression with regard to the standard which a defendant must

meet for the appointment of an attorney by a trial court under N.C.G.S. § 15A-269 to

aid in the defendant’s efforts to obtain the postconviction DNA testing. In

undertaking the inquiry here, we conclude that defendant Terraine Sanchez Byers

has failed to fulfill the requirements which the identified statute has established.

Accordingly, this Court reverses the decision rendered below by the Court of Appeals.

                                 I. The Trial Phase

      Defendant was convicted of first-degree murder and first-degree burglary on

3 March 2004. These convictions arose from the 22 November 2001 stabbing death of

Shanvell Burke, a person with whom defendant had a romantic relationship before

Burke ended it. On that autumnal night in Charlotte, North Carolina, Burke was in

her apartment watching television with an individual named Reginald Williams.

Williams testified at trial that he and Burke heard a loud crash at the back door of

the apartment. When Burke went to see what had caused the sound, Williams heard

her yell “Terraine, stop.” This development prompted Williams to leave the

apartment immediately and to find someone to contact law enforcement for

assistance. Williams explained in his testimony that he fled from Burke’s residence

because she had allowed him to hear a recorded telephone message that defendant

had left for Burke in which defendant said that “when he found out who [was dating

Burke], he was gonna kill them.” Williams also related at trial that Burke had told

him that “she was afraid [defendant] was going to do something to hurt her bad.”


                                         -2-
                                   STATE V. BYERS

                                  Opinion of the Court



Evidence presented at trial tended to show that local law enforcement officers were

already familiar with Burke’s home because after she had terminated her romantic

relationship with defendant, Burke had called upon law enforcement for help on

multiple occasions due to her fear of defendant. On one such occasion, Burke reported

that defendant had struck her in the face and on her head while stating that he was

going to kill her, and then defendant brandished a knife toward Burke’s aunt, who

was also present. Another emergency call by Burke to law enforcement involved her

account that defendant had thrown bricks at Burke’s apartment window.

        In response to the emergency call to law enforcement in light of the

circumstances which were occurring on 22 November 2001, the Charlotte-

Mecklenburg Police Department arrived at Burke’s apartment to discover defendant

leaving the apartment through a broken window of the door. Defendant, who was

described by officers as nervous and profusely sweating, told the officers that Burke

was inside her home and had been injured. Defendant attempted to flee, but officers

quickly apprehended and arrested him. Defendant had a deep laceration on his left

hand.

        Upon entering Burke’s apartment, officers discovered her body lying in a pool

of blood. Burke was already deceased due to the infliction of eleven stab wounds

which she had suffered. A knife handle with a broken blade was recovered by

investigating officers. One of the officers who responded to the 22 November 2001

emergency call identified Burke based upon his response to an emergency call at her


                                          -3-
                                      STATE V. BYERS

                                     Opinion of the Court



residence eleven days earlier. On a prior date, Burke had reported to the officer that

defendant had returned to Burke’s apartment to harass her immediately after being

released from custody on a domestic violence charge. Several days later, the same

officer responded to another call at Burke’s apartment at which time Burke again

reported harassment by defendant, who Burke said she feared was going to physically

assault her.

          During the investigation of Burke’s death, fingernail scrapings from

defendant’s hands, a bloodstain from a cushion on Burke’s couch, a swab from the

handle and a swab from the blade of the broken knife found inside Burke’s apartment

on the night of 22 November 2001, and various other bloodstains throughout the

apartment were analyzed by the Charlotte-Mecklenburg Police Department Crime

Laboratory. The DNA obtained from these sources matched either defendant, Burke,

or both of them. Additionally, one of Burke’s neighbors testified that she saw

defendant near Burke’s apartment about 8:00 p.m. on the night that Burke was

killed.

          Defendant stipulated during trial that the blood found on the shirt that he was

wearing at the time of his arrest was Burke’s. Defendant offered no evidence at trial.

Upon being found guilty by a jury of the offenses of first-degree murder and first-

degree burglary, defendant was sentenced to life imprisonment without parole for the

murder conviction and a term of 77–102 months in prison for the burglary conviction,

which would be served consecutive to the life imprisonment for murder. Upon


                                             -4-
                                   STATE V. BYERS

                                  Opinion of the Court



defendant’s appeal, the Court of Appeals upheld the judgments entered upon

defendant’s convictions and denied defendant’s post-trial pro se motion for

appropriate relief. See State v. Byers (Byers I), 175 N.C. App. 280, 623 S.E.2d 357,

disc. rev. denied, 360 N.C. 485, 631 S.E.2d 135 (2006).

              II. Defendant’s Request for Postconviction DNA Testing

      On 31 July 2017, defendant filed a pro se motion in the trial court for

postconviction DNA testing pursuant to N.C.G.S. § 15A-269 in which he asserted

that: (1) defendant was on the other side of town waiting for a bus at the time that

the attack on Burke occurred; (2) one of the State’s witnesses at trial testified that

she saw defendant getting on the 9:00 p.m. city bus on the night that Burke was

killed; (3) a private investigator swore in an affidavit that defendant could not have

arrived at Burke’s apartment prior to the 22 November 2001 emergency call;

(4) defendant had gone to Burke’s apartment on the night of her death, and when he

arrived, defendant noticed that the back door was “smashed in”; (5) defendant went

inside Burke’s apartment to investigate; and (6) defendant was then attacked by a

man in a plaid jacket who escaped from the apartment before police officers arrived.

In his motion, defendant stated that his struggle with the man in the plaid jacket

would explain the presence of defendant’s DNA throughout Burke’s apartment and

asserted that DNA testing of defendant’s and Burke’s previously untested clothing

could reveal the identity of the actual perpetrator, noting that the State’s DNA expert

witness had reported, but not testified to, the presence of human blood in various


                                          -5-
                                    STATE V. BYERS

                                   Opinion of the Court



locations in Burke’s apartment that did not match the blood of either defendant or

Burke. Defendant requested that the items of clothing be preserved and that an

inventory of the evidence be prepared. Defendant also asked for the appointment of

counsel to assist defendant in his postconviction DNA-testing process pursuant to

N.C.G.S. § 15A-269(c).

      Section 15A-269 of the General Statutes of North Carolina provides, in

pertinent part, the following:

             (a) A defendant may make a motion before the trial court
             that entered the judgment of conviction against the
             defendant for performance of DNA testing . . . if the
             biological evidence meets all of the following conditions:

                    (1) Is material to the defendant’s defense.

                    (2) Is related to the investigation or prosecution that
                    resulted in the judgment.

                    (3) Meets either of the following conditions:

                          a. It was not DNA tested previously.

                          b. It was tested previously, but the requested
                          DNA test would provide results that are
                          significantly more accurate and probative of
                          the identity of the perpetrator or accomplice
                          or have a reasonable probability of
                          contradicting prior test results.

             (b) The court shall grant the motion for DNA testing . . .
             upon its determination that:

                    (1) The conditions set forth in subdivisions (1), (2),
                    and (3) of subsection (a) of this section have been
                    met;

                                           -6-
                                    STATE V. BYERS

                                   Opinion of the Court




                    (2) If the DNA testing being requested had been
                    conducted on the evidence, there exists a reasonable
                    probability that the verdict would have been more
                    favorable to the defendant; and

                    (3) The defendant has signed a sworn affidavit of
                    innocence.

             ....

             (c) . . . [T]he court shall appoint counsel for the person who
             brings a motion under this section if that person is
             indigent. If the petitioner has filed pro se, the court shall
             appoint counsel for the petitioner . . . upon a showing that
             the DNA testing may be material to the petitioner’s claim
             of wrongful conviction.

N.C.G.S. § 15A-269(a), (b), (c) (2019).

      On 3 August 2017, the Superior Court, Mecklenburg County, entered an order

denying defendant’s motion for postconviction DNA testing on the grounds that “the

evidence of his guilt is overwhelming” and that defendant has “failed to show how

conducting additional DNA testing is material to his defense.” Defendant appealed

the trial court’s order denying his motion to the Court of Appeals.

                          III. The Court of Appeals Decision

       In the Court of Appeals, defendant argued that the trial court erred by denying

his motion (1) before “obtaining and reviewing the statutorily required inventory of

evidence” sought to be tested and (2) before appointing counsel to assist defendant

upon showing in his motion that he was indigent and “the testing may be material to

his defense.” State v. Byers (Byers II), 263 N.C. App. 231, 234, 822 S.E.2d 746, 748


                                           -7-
                                     STATE V. BYERS

                                    Opinion of the Court



(2018). The majority of the Court of Appeals panel reversed the trial court’s order

denying defendant’s motion. Id. at 243, 822 S.E.2d at 753. Although the lower

appellate court saw no error in the trial court’s determination of defendant’s motion

prior to ordering the requested inventory of evidence, the majority concluded that

defendant sufficiently pleaded the materiality of his requested postconviction DNA

testing so as to be entitled to the appointment of counsel in order to assist him in

obtaining the testing. Id.

      With regard to the issue of materiality, the majority noted that “[t]he level of

materiality required under subsection (a)(1) to support a motion for post-conviction

DNA testing has been frequently litigated and has been a high bar for pro se

litigants.” Id. at 240, 822 S.E.2d at 751 (citing, inter alia, State v. Lane, 370 N.C. 508,

809 S.E.2d 568 (2018)). In Lane, this Court stated that in order to obtain

postconviction DNA testing, DNA evidence is considered to be material when

             there is a reasonable probability that, had the evidence
             been disclosed to the defense, the result of the proceeding
             would have been different. The determination of
             materiality must be made in the context of the entire
             record and hinges upon whether the evidence would have
             affected the jury’s deliberations.

Lane, 370 N.C. at 519, 809 S.E.2d at 575. In applying our guidance in Lane to the

instant case, the Court of Appeals majority acknowledged the substantial evidence of

defendant’s guilt but further opined that “[t]he weight of the evidence indicating guilt

must be weighed against the probative value of the possible DNA evidence. Our



                                            -8-
                                    STATE V. BYERS

                                   Opinion of the Court



Supreme Court has found DNA [evidence] to be ‘highly probative of the identity of

the victim’s killer.’ ” Byers, 263 N.C. App. at 242, 822 S.E.2d at 753 (quoting State v.

Daughtry, 340 N.C. 488, 512, 459 S.E.2d 747, 759 (1995)). In the present case, the

lower appellate court’s majority then observed the following:

             In enacting N.C.G.S. § 15A-269, our General Assembly
             created a potential method of relief for wrongly
             incarcerated individuals. To interpret the materiality
             standard in such a way as to make that relief unattainable
             would defeat that legislative purpose. See Burgess v. Your
             House of Raleigh, 326 N.C. 205, 216, 388 S.E.2d 134,
             140 (1990) (“[A] statute must be construed, if possible, so
             as to give effect to every provision, it being presumed that
             the Legislature did not intend any of the statute’s
             provisions to be surplusage.”). A recent dissent in an
             opinion in [the Court of Appeals] highlighted the position
             in which our previous interpretation of materiality has
             placed pro se defendants, stating “we are requiring
             indigent defendants to meet this illusory burden of
             materiality, with no guidance or examples of what actually
             constitutes materiality. Under our case law, therefore, it
             would be difficult for even an experienced criminal defense
             attorney to plead these petitions correctly.” State v.
             Sayre, . . . 803 S.E.2d 699 (2017) (unpublished) (Murphy,
             J., dissenting)[,] aff’d per curiam, [371] N.C. [468],
             818 S.E.2d 282 (2018). We hold Defendant in the present
             case has satisfied this difficult burden.

Id. at 242–43, 822 S.E.2d at 753 (first alteration in original) (second emphasis added).

With this reasoning, the Court of Appeals reversed the trial court’s order and

remanded for the entry of an order appointing counsel to assist defendant in the

proceeding in which defendant would attempt to establish the level of materiality

required to obtain DNA testing. Id. at 243, 822 S.E.2d at 753.



                                           -9-
                                   STATE V. BYERS

                                  Opinion of the Court



      In the view of the dissenting judge on the Court of Appeals panel, defendant

did not sufficiently establish that he was entitled to the appointment of counsel to

assist him in obtaining postconviction DNA testing. Id. at 243, 822 S.E.2d at 753

(Arrowood, J., dissenting). The dissenting judge noted that under the pertinent

statute, the movant “has the burden of proving by a preponderance of the evidence

every fact essential to support the motion for postconviction DNA testing, which

includes the facts necessary to establish materiality,” Id. at 244, 822 S.E.2d at 754

(quoting Lane, 370 N.C. at 518, 809 S.E.2d at 574), and then concluded that

             in light of the overwhelming evidence of defendant’s guilt
             and dearth of evidence pointing to a second perpetrator,
             defendant did not meet his burden to prove by a
             preponderance of the evidence every fact necessary to
             establish materiality, and the trial evidence was sufficient
             to dictate the trial court’s ultimate conclusion on
             materiality, as in Lane.

Id. at 248, 822 S.E.2d at 756. Accordingly, the dissenting judge would have held that

“the trial court did not err by denying defendant’s motion for DNA testing because

the allegations in his motion were not sufficient to establish that he was entitled to

the appointment of counsel.” Id. at 243, 822 S.E.2d at 753. In light of this position,

the dissenting judge deemed it unnecessary to address the issue of the trial court’s

ruling before having obtained and reviewed the inventory of evidence. Id. at 248,

822 S.E.2d at 756.

      On 15 January 2019, the State filed a notice of appeal on the basis of the Court

of Appeals dissent, along with a motion for a temporary stay and a petition for writ


                                         -10-
                                    STATE V. BYERS

                                   Opinion of the Court



of supersedeas. We allowed the petition for writ of supersedeas on 16 January 2019.

The appeal was heard in the Supreme Court on 19 November 2019.

                                     IV. Analysis

      The primary question presented in this appeal dictates that we set forth the

threshold level which a pro se defendant must reach through a sufficient allegation

of facts so as to establish materiality as required by N.C.G.S. § 15A-269(c) in order to

be appointed counsel to assist the defendant upon defendant’s showing in the pro se

motion that the postconviction DNA testing may be material to defendant’s claim of

wrongful conviction.

      The materiality of evidence in a criminal case was addressed by the Supreme

Court of the United States in the opinion which it rendered in Brady v. Maryland,

373 U.S. 83 (1963). In identifying “where the evidence is material either to guilt or to

punishment,” the nation’s highest tribunal determined that evidence is material if it

is “evidence . . . which, if made available [to an accused], would tend to exculpate him

or reduce the penalty.” Id. at 87–88. Citing Brady, in Lane we expressly (1) recognized

“the similarities in the Brady materiality standard and the standard contained in

N.C.G.S. § 15A-269(b)(2)”; (2) noted that in the context of a defendant’s request for

postconviction DNA testing, “this Court has explained that ‘material’ means ‘there is

a reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different’ ”; and (3) reaffirmed that “[t]he

determination of materiality must be made ‘in the context of the entire record’ and


                                          -11-
                                    STATE V. BYERS

                                   Opinion of the Court



hinges upon whether the evidence would have affected the jury’s deliberations.” Lane,

370 N.C. at 519, 809 S.E.2d at 575 (citations omitted). This Court has construed the

term “reasonable probability” to mean “a probability sufficient to undermine

confidence in the outcome.” State v. Allen, 360 N.C. 297, 316, 626 S.E.2d 271, 286

(2006) (quoting Wiggins v. Smith, 539 U.S. 510, 534 (2003)); see also United States v.

Bagley, 473 U.S. 667, 682 (1985). We have applied this interpretation of the standard

of reasonable probability in cases that invoked the evaluation of the materiality of

evidence under Brady. See Lane, 370 N.C. at 519, 809 S.E.2d at 575; State v. Tirado,

358 N.C. 551, 599 S.E.2d 515 (2004); State v. Kilpatrick, 343 N.C. 466, 471 S.E.2d 624

(1996). The moving party has the burden of proving by a preponderance of the

evidence every fact essential to support the motion for postconviction DNA testing,

which includes the facts necessary to establish materiality. Lane, 370 N.C. at 518,

809 S.E.2d at 574.

      Pursuant to N.C.G.S. § 15A-269(a), one of the three necessary criteria that

must be satisfied in a defendant’s motion before a trial court for postconviction DNA

testing is that the biological evidence is material to the defendant’s defense. Another

requirement of the statute is that the biological evidence was not “DNA tested”

previously, or that it was tested previously “but the requested DNA test would

provide results that are significantly more accurate and probative of the identity of

the perpetrator or accomplice or have a reasonable probability of contradicting prior

test results.” N.C.G.S. § 15A-269(a)(3). In defendant’s pro se motion for postconviction


                                          -12-
                                    STATE V. BYERS

                                   Opinion of the Court



DNA testing in the present case, defendant averred that his clothing was not

subjected to DNA testing and that a couch cushion and the upper handrail of a

stairway were subjected to DNA testing “but retesting the items outside of law

enforcement agencies will have a reasonable probability of contradicting prior test

results.” Defendant also averred the following:

             The ability to conduct the requested DNA testing is
             material to the Defendant’s defense on actual innocence
             and to show another commit [sic] the crime for which he is
             wrongly convicted. Also, it shows the victim’s blood was
             never on the defendant which would be consistent with him
             not being the perpetrator. See Defendant’s MAR Argument
             and exhibits. THE DNA IS NEEDED AND NECESSARY
             TO PROVE THAT THE D.A. FABRICATED THE BLOOD
             ON THE DEFENDANT’S CLOTHES.

(Emphasis in original.) Pursuant to N.C.G.S. § 15A-269(b), the trial court shall grant

the motion for postconviction DNA testing upon its determination (1) that all of the

conditions of N.C.G.S. § 15A-269(a) have been met1; (2) that if the DNA testing being

requested had been conducted on the evidence, there exists a reasonable probability

that the verdict would have been more favorable to the defendant; and (3) that the

defendant has signed a sworn affidavit of innocence.

      In applying the pertinent statutory law and case law to the present case, we

conclude that defendant has failed to prove by a preponderance of the evidence every




      1  The existence of the only unmentioned condition of N.C.G.S. § 15A-269(a)—that the
biological evidence is related to the investigation or prosecution that resulted in the
judgment—is not in dispute.

                                          -13-
                                    STATE V. BYERS

                                   Opinion of the Court



fact essential to support his motion for postconviction DNA testing, has failed to

establish that the biological evidence is material to his defense, has failed to meet the

condition that the requested DNA test would provide results that are significantly

more accurate and probative of the identity of the perpetrator or accomplice or have

a reasonable probability of contradicting prior test results regarding previous DNA

testing of some items, and has failed to demonstrate that there exists a reasonable

probability that the verdict would have been more favorable to him if the DNA testing

being requested had been conducted on the evidence.

      As this Court said in Lane, a defendant has the burden as the moving party

under N.C.G.S. § 15A-269(a) to prove by a preponderance of the evidence every fact

essential to support the motion for postconviction DNA testing, including the facts

necessary to establish materiality. In the current case, defendant has fallen short of

these requirements. Instead of offering proof of facts which he contends satisfactorily

show that he has satisfied the standard for postconviction DNA testing, defendant

merely offers conclusory and vague statements without evidentiary foundation,

which culminate in an unsupported accusation that the State falsified evidence in

order to convict him. This circumstance serves to further reveal the lack of evidence

which defendant has identified as being material to his defense in order to comport

with N.C.G.S. § 15A-269(a) and the cited case law.

      The specific issue which this Court is charged to resolve regarding defendant’s

qualification for the appointment of counsel in the instant case to assist his efforts,


                                          -14-
                                   STATE V. BYERS

                                  Opinion of the Court



upon defendant’s pro se motion filed in the trial court, to obtain postconviction DNA

testing, is governed by subsection (c) of N.C.G.S. § 15A-269 and is also premised upon

defendant’s ability to demonstrate the materiality of the DNA testing, as the

language of N.C.G.S. § 15A-269(c) establishes that there must be “a showing that the

DNA testing may be material to the petitioner’s claim of wrongful conviction.” In

defendant’s capacity as the petitioning party who makes the pro se motion before the

trial court under N.C.G.S. § 15A-269(a) for the performance of postconviction DNA

testing upon a requirement to meet one of several mandated conditions that the

testing is material to the defendant’s defense, he has the burden to show under

N.C.G.S. § 15A-269(c) that the DNA testing may be material to defendant’s claim of

wrongful conviction in order for the trial court to grant defendant’s request for the

appointment of counsel to assist defendant in the postconviction DNA testing process.

      In this case of first impression, we discern that the Legislature’s use of the

phrase “is material to the defendant’s defense” in N.C.G.S. § 15A-269(a) and its

employment of the terminology in § 15A-269(c) “may be material to the petitioner’s

claim of wrongful conviction”—each with regard to the depiction of the postconviction

DNA testing at issue—would appear to relax the standard to be met by a defendant

in order to qualify for the appointment of counsel to assist in the attainment of

postconviction DNA testing under subsection (c), as compared to an apparent

heightened standard for a defendant to meet in order to achieve postconviction DNA

testing under subsection (a). To this end, we recognize the soundness of the approach


                                         -15-
                                    STATE V. BYERS

                                   Opinion of the Court



of the Court of Appeals majority in this case as shown in its observation: “In enacting

N.C.G.S. § 15A-269, our General Assembly created a potential method of relief for

wrongly incarcerated individuals. To interpret the materiality standard in such a way

as to make that relief unattainable would defeat that legislative purpose.” Byers, 263

N.C. App. at 242, 822 S.E.2d at 753. However, the majority of the court below went

on to deem this well-founded beginning point of analysis regarding legislative intent

to compel it to determine, in light of its description of a defendant’s statutory

requirement of proof under N.C.G.S. § 15A-269 as “this illusory burden of

materiality,” to “hold Defendant in the present case has satisfied this difficult

burden.” Id. at 243, 822 S.E. 2d at 753. Contrary to the manner in which the Court of

Appeals majority has chosen to couch the statutory burden established in N.C.G.S. §

15A-269 which a defendant must satisfy in order to show the materiality of

postconviction DNA testing, we do not subscribe to such a conclusion that disharmony

exists in this matter between the legislative intent undergirding N.C.G.S. § 15A-269

and this Court’s consistent interpretation of the term “material” for application in

N.C.G.S. § § 15A-269(a) and (c).

      It is important to note, in light of the higher standard that a defendant must

satisfy to show that postconviction DNA testing “is material to the defendant’s

defense” under N.C.G.S. § 15A-269(a) in order to obtain testing as compared to the

lower standard that a defendant must satisfy to show that postconviction DNA

testing “may be material to the petitioner’s claim of wrongful conviction” under


                                          -16-
                                   STATE V. BYERS

                                  Opinion of the Court



N.C.G.S. § 15A-269(c) in order to obtain court-appointed counsel, that the term

“material” maintains the same definition in subsections (a) and (c) that this Court

has attributed to it in our cited case decisions. The major consequentiality inherent

in the term “material” itself is neither heightened in N.C.G.S. § 15A-269(a) nor

relaxed in N.C.G.S. § 15A-269(c) by virtue of an alteration in the term’s legal

meaning; rather, it is the modifying word “is” preceding the term “material” in

subsection (a) and the modifying word “may” prior to the term “material” in

subsection (c) which create the difference in the levels of proof to be met by a

defendant.

      In utilizing this Court’s construction of the term “material” in our Lane,

Tirado, and Kilpatrick decisions—all of which addressed the evaluation of materiality

of evidence under the rubric of the approach to the subject by the Supreme Court of

the United States as enunciated in Brady—we conclude that defendant has not made

the prescribed “showing that the DNA testing may be material to the petitioner’s

claim of wrongful conviction” as required for the appointment of counsel by the trial

court under N.C.G.S. § 15A-269(c). Here, in his effort to obtain the appointment of

counsel by the trial court, defendant has not sufficiently shown that the

postconviction DNA testing may tend to exculpate him because there is not a

reasonable probability that, had the evidence been disclosed to the defense, the result

of the proceeding may have been different, in the context of the entire record and

hinging upon whether the evidence may have affected the jury’s deliberations, as to


                                         -17-
                                    STATE V. BYERS

                                   Opinion of the Court



petitioner’s claim of wrongful conviction. We therefore agree with the analysis

employed by the dissenting view in the Court of Appeals in the current case which

led to its conclusion that “no reasonable probability exists under the facts of this case

that a jury would fail to convict defendant and . . . the trial court did not err by

concluding defendant failed to establish materiality.” Byers, 263 N.C. App. at 248,

822 S.E.2d at 756. This scrutiny was rooted in the dissent’s observations, which we

find persuasive, that

             . . . in light of the overwhelming evidence of defendant’s
             guilt and dearth of evidence pointing to a second
             perpetrator, defendant did not meet his burden to prove by
             a preponderance of the evidence every fact necessary to
             establish materiality, and the trial evidence was sufficient
             to dictate the trial court’s ultimate conclusion on
             materiality, as in Lane.

Id.

      Indeed, while this Court has defined the term “material” found in N.C.G.S. §

15A-269(a) to mean that there is a reasonable probability that had the evidence been

disclosed to the defense the result of the proceeding would have been different, and

is a definition which we find to be appropriate to adopt for the term “material” in

N.C.G.S. § 15A-269(c) in order to promote applicability and consistency within the

statute, it is the weighty volume of evidence offered against defendant at trial that

exacerbates the lack of evidence offered by defendant both at his trial and after his

trial which reinforces the inadequacy of defendant’s effort to show that postconviction

DNA testing is material to his defense; that there is a reasonable probability that had


                                          -18-
                                    STATE V. BYERS

                                   Opinion of the Court



the evidence been disclosed to the defense the result of defendant’s trial would have

been different; and that DNA testing may be material to the petitioner’s claim of

wrongful conviction so as to qualify defendant here for the appointment of counsel.

At trial, the State introduced evidence which tended to show, inter alia, that (1) on

the night that Burke died after suffering multiple stab wounds, Williams heard

Burke yell “Terraine, stop” after Williams and Burke heard a loud crash at the back

door of her apartment as they watched television at the residence, after which Burke

went to the area of the noise to determine the cause of it; (2) defendant Terraine Byers

and Burke had been involved with each other in a romantic relationship which Burke

had ended; (3) Burke had allowed Williams to hear a recorded telephone message

that defendant had left for Burke in which defendant threatened to kill the man

defendant believed was currently dating Burke; (4) Burke had told Williams that she

was afraid that defendant “was going to do something to hurt her bad”; (5) one of

Burke’s neighbors had seen defendant near Burke’s apartment on the night that

Burke was killed; (6) upon arriving at Burke’s apartment after receiving the

emergency call, officers saw defendant, who was nervous and profusely sweating,

leaving the apartment through a broken window of the back door; (7) defendant told

the officers that Burke was inside the apartment and was injured; (8) defendant

attempted to flee, but he was arrested; (9) defendant had a deep laceration on his left

hand; (10) upon entering the apartment, officers found Burke lying in a pool of blood;

(11) after terminating her romantic relationship with defendant, Burke had called


                                          -19-
                                      STATE V. BYERS

                                     Opinion of the Court



upon law enforcement for help on multiple occasions due to her fear of defendant; (12)

an occasion transpired on which defendant struck Burke in the face and on the head

while stating that he would kill her and then brandished a knife toward Burke’s aunt;

(13) there were several incidents of domestic violence involving defendant and his

interaction with Burke; (14) a mixture of DNA from Burke and defendant was

determined to exist from defendant’s fingernail scrapings; (15) DNA which matched

defendant was determined to exist in a bloodstain on an upper handrail of a stairway

and in a bloodstain on a couch cushion in Burke’s apartment; and (16) DNA which

matched Burke was determined to exist in bloodstains obtained from a knife and its

blade which had been located inside Burke’s apartment. Additionally, defendant

stipulated that the blood which covered the shirt that he was wearing at the time of

his arrest was Burke’s blood. Juxtaposed against the wealth and strength of the

evidence introduced by the State was the dearth of evidence from defendant, who did

not present any evidence at trial.

      The total absence of any production of evidentiary proof by defendant at his

trial or in his subsequent motion for postconviction DNA testing under

N.C.G.S. § 15A-269 readily leads to the conclusion that defendant has not satisfied

his burden of proving by a preponderance of the evidence every fact essential to

support his motion for postconviction DNA testing, which includes the facts necessary

to establish that the biological evidence is material to his defense as required by

subsection (a) of the statute. This deficiency likewise prompts the resulting


                                            -20-
                                   STATE V. BYERS

                                  Opinion of the Court



determination that there is not a reasonable probability that postconviction DNA

testing of the biological evidence that was not tested previously, or the biological

evidence that was tested previously, will provide results that are significantly more

accurate and probative of the identity of the perpetrator or accomplice or have a

reasonable probability of contradicting prior test results, as also contemplated by

N.C.G.S. § 15A-269(a). Similarly, as mentioned in N.C.G.S. § 15A-269(b), there does

not exist a reasonable probability that the verdict would have been more favorable to

defendant if the DNA testing being requested had been conducted on the evidence or,

as addressed by us in cases such as Lane, Tirado, and Kilpatrick, had the evidence

been disclosed to the defense. These inadequacies are inextricably intertwined with

the parallel insufficient showing by defendant, even under the less stringent standard

embodied in N.C.G.S. § 15A-269(c), that the postconviction DNA testing may be

material to defendant’s claim of wrongful conviction with regard to his ability to

obtain the appointment of counsel by the trial court to assist defendant with his pro

se request to achieve postconviction DNA testing.

      As stated by the Supreme Court of the United States in Brady and as applied

by this Court to the instant case, while evidence is material when, if made available

to an accused, it would tend to exculpate the defendant or to reduce the penalty,

defendant here is not in such a position. In considering whether the evidence for

which defendant fails to demonstrate materiality would have affected the jury’s

deliberations and in assessing the context of the entire record pursuant to the


                                         -21-
                                    STATE V. BYERS

                                   Opinion of the Court



direction provided by the Supreme Court of the United States in Bagley and which

we embraced in Allen, we do not discern that there is a probability sufficient to

undermine confidence in the outcome upon our determination that the trial court did

not err in finding that the evidence of defendant’s guilt “is overwhelming” and in

concluding that defendant has “failed to show how conducting additional DNA testing

is material to his defense.” Similarly, defendant has failed to show in his pro se motion

for postconviction DNA testing that such testing may be material to his claim of

wrongful conviction in order to qualify for the appointment of counsel by the court.

      In Lane, we concluded, despite the defendant’s contentions that the requested

postconviction DNA testing was material to his defense, that the overwhelming

evidence of defendant’s guilt presented at trial and the dearth of evidence at trial

pointing to a second perpetrator, along with the unlikely prospect that DNA testing

of the biological evidence at issue would establish that a third party was involved in

the crimes charged, together created an insurmountable hurdle to the success of the

defendant’s materiality argument. 370 N.C. at 520, 809 S.E.2d at 576. We adopt this

analysis, as we find it to be directly applicable to the facts and circumstances of the

present case in determining defendant’s failure to satisfy the reduced burden of proof

to qualify for the appointment of counsel to assist defendant’s efforts to obtain

postconviction DNA testing upon a showing that the DNA testing may be material to

defendant’s claim of wrongful conviction. Defendant here fails to meet the required

condition of N.C.G.S. § 15A-269(a) in his petition that postconviction DNA testing of


                                          -22-
                                     STATE V. BYERS

                                    Opinion of the Court



the biological evidence is material to his defense, and he also fails to satisfy his lesser

burden to show under N.C.G.S. § 15A-269(c) that DNA testing may be material to his

claim of wrongful conviction. Therefore, pursuant to the operation of the statute,

defendant does not satisfy the necessary conditions to obtain the appointment of

counsel under N.C.G.S. § 15A-269(c).

                                     V. Conclusion

      Based upon the foregoing reasons, we reverse the decision of the Court of

Appeals and reinstate the order of the trial court.

      REVERSED.

      Justice ERVIN did not participate in the consideration or decision of this case.




                                           -23-